Citation Nr: 0947310	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the character of the appellant's husband's discharge 
for the period of service from September 1941 to June 1946 is 
considered a bar to payment of VA death benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel






INTRODUCTION

The appellant had service with the Philippine Commonwealth 
Army from September 1941 to June 1946.  He died in March 
1985.  The appellant has filed a claim as his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2008 administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which found that the appellant 
husband's character of discharge was a bar to VA death 
benefits.  

The appellant was scheduled for a February 2008 RO hearing 
but did not appear.  In March 2008, she requested that her 
hearing be rescheduled as she was unwell at the time of the 
February 2008 hearing.  Another hearing was scheduled for 
April 2008.  However, the appellant submitted a statement in 
April 2008 that she no longer wanted a hearing and no longer 
wanted to pursue her claim as she fully understood that she 
was not entitled to any benefits from VA.  In November 2008, 
she submitted a notice of disagreement with the RO's March 
2008 determination, however.  Thus, in spite of her 
withdrawal of the claim, the record shows she desires to 
continue with her appeal.  She subsequently filed a timely 
VA-Form 9 after receiving the statement of the case.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The appellant's husband served on active duty with the 
Philippine Commonwealth Army from September 1941 to June 
1946, but was discharged during a period of absence without 
leave (AWOL) for over 180 days.

2. The competent evidence does not demonstrate that the 
appellant's husband was insane at the time of the offense or 
that there were compelling circumstances to warrant the 
prolonged unauthorized absence from service from August 15, 
1945 to June 30, 1946.


CONCLUSION OF LAW

The character of the appellant's husband's service from 
September 1941 to June 1946 is a bar to VA benefits. 38 
U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.12, 3.102, 3.159, 3.354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2007 regarding the appellant's claim 
for dependency and indemnity compensation and in September 
2007 regarding the criteria for evaluating "veteran" 
status.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Dennis v. Nicholson, 21 Vet. App. 18 (2007), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  The September 2007 notice letter made clear that 
VA was adjudicating the appellant's husband's status as a 
veteran prior to discussing the merits of any claims.  The 
appellant was provided a copy of the regulation regarding 
character of discharge (38 C.F.R. § 3.12).  The actual copy 
did not appear in the record but it was noted as an 
attachment to the letter and there is no reason shown that 
the appellant did not receive the attachment.  In the absence 
of clear evidence to the contrary, the law presumes the 
regularity of the administrative process. YT v. Brown, 9 Vet. 
App. 195 (1996).  The appellant was told that she would be 
eligible for VA death benefits if VA found that her husband's 
service was not dishonorable.  The appellant was also told to 
provide information and evidence with respect to the events 
that led to his discharge and to state why she thought his 
service was honorable.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, this information is not 
relevant to the appellant's claim, as the issue is whether 
her husband is considered a veteran for VA purposes.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment and personnel records.  The 
appellant has submitted personal statements, lay statements 
from others, additional private medical evidence, as well as 
some duplicate evidence.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant seeks dependency and indemnity compensation 
benefits as the surviving spouse of a veteran.  The threshold 
determination in deciding whether the appellant can receive 
VA death benefits is whether her deceased husband is 
considered a veteran for VA purposes.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).  
A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits. 38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a).

The designation of the discharge as honorable by the service 
department is binding on VA as to character of discharge. 38 
C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, 
regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions listed under 38 C.F.R. § 3.12(c): 
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; (5) 
As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; and (6) By reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days (the regulation provides certain 
exceptions to this condition).

A person discharged under conditions other than honorable on 
the basis of an AWOL period of at least 180 days is barred 
from receipt of VA benefits "unless such person demonstrates 
to the satisfaction of the Secretary that there are 
compelling circumstances to warrant such prolonged 
unauthorized absence." 38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors 
will be considered in determining whether there are 
"compelling circumstances" to warrant the prolonged 
unauthorized absence:  

(i) Length and character of service exclusive of the period 
of prolonged AWOL.  Service exclusive of the period of 
prolonged AWOL should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation.

(ii) Reasons for going AWOL.  Reasons which are entitled to 
be given consideration when offered by the claimant include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties.  The reasons for 
going AWOL should be evaluated in terms of the person's age, 
cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.

(iii) A valid legal defense exists for the absence which 
would have precluded a conviction for AWOL.  Compelling 
circumstances could occur as a matter of law if the absence 
could not validly be charged as, or lead to a conviction of, 
an offense under the Uniform Code of Military Justice.  For 
purposes of this paragraph, the defense must go directly to 
the substantive issue of absence rather than to procedures, 
technicalities, or formalities.

The Board, however, is not required to simply accept the 
appellant's statements that he had compelling circumstances 
for a prolonged period of AWOL.  See Lane v. Principi, 339 
F.3d 1331, 1340 (Fed. Cir. 2003) (adjudicator permitted to 
look at totality of evidence rather than merely accepting 
whatever rationale a claimant might offer for periods of 
AWOL).

As to the regulatory bars, a discharge or release because of 
one of the offenses specified under 38 C.F.R. § 3.12(d) is 
considered to have been issued under dishonorable conditions: 
(1) Acceptance of an undesirable discharge to escape trial by 
general court-martial; (2) Mutiny or spying; (3) An offense 
involving moral turpitude (This includes, generally, 
conviction of a felony); (4) Willful and persistent 
misconduct (This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious); (5) Homosexual acts 
involving aggravating circumstances or other factors 
affecting the performance of duty (examples of homosexual 
acts involving aggravating circumstances or other factors 
affecting the performance of duty include child molestation, 
homosexual prostitution, homosexual acts or conduct 
accompanied by assault or coercion, and homosexual acts or 
conduct taking place between service members of disparate 
rank, grade, or status when a service member has taken 
advantage of his or her superior rank, grade, or status.).

An act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct. 38 C.F.R. § 3.1(n).

An absence without leave, precluding the performance of 
military duties, cannot constitute a minor offense for 
purposes of willful and persistent misconduct. Stringham v. 
Brown, 8 Vet. App. 445, 448 (1995).  

A discharge or release from service under one of the above 
conditions specified in 38 C.F.R. § 3.12(c) and (d) is a 
statutory or regulatory bar to the payment of benefits, 
unless it is found that the person was "insane" at the time 
of committing the offense causing such discharge or release 
or unless otherwise specifically provided. 38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a 
defense to all statutory and regulatory bars, while 
"compelling circumstances" is only a defense to the 
statutory bar involving an AWOL period of at least 180 days.

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or (2) who interferes with the peace of society; or (3) who 
has so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides. 38 C.F.R. § 3.354(a).

The burden is on the appellant to submit competent medical 
evidence that he was insane at the time of his offenses.  
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

The service personnel records show that the appellant's 
deceased husband was discharged in June 1946 after having 
been absent without leave (AWOL) from August 15, 1945 to June 
30, 1946, a period greater than 180 days.  Specifically, the 
records note that the appellant's husband, while still a 
member of the Philippine Commonwealth Army, was released from 
the service of the Armed Forces of the United States on June 
30, 1946 while in an AWOL status.

Thus, the appellant's husband's discharge during his status 
as AWOL for a period over 180 days constitutes a statutory 
bar to VA benefits. 38 C.F.R. § 3.12(c).  In addition, the 
Board finds that the offenses which led to his discharge were 
willful and persistent misconduct, a regulatory bar to VA 
benefits, as defined under 38 C.F.R. § 3.12(d)(4).  The 
appellant's husband had AWOL status for over 10 months.  As 
noted, absence without leave, precluding the performance of 
military duties, cannot constitute a minor offense for 
purposes of willful and persistent misconduct.  Stringham v. 
Brown, 8 Vet. App. 445, 448 (1995).  Therefore, the 
appellant's conduct was willful and persistent misconduct, 
and his discharge is considered to have been issued under 
dishonorable conditions. See 38 C.F.R. § 3.12(d).
As the appellant's husband discharge constitutes both a 
statutory and regulatory bar to VA benefits, the initial 
issue is whether there were compelling circumstances to 
warrant his AWOL period from August 15, 1945 to June 30, 
1946.  See 38 C.F.R. § 3.12(c)(6).  The appellant argues that 
her husband was discharged on July 17, 1946 due to General 
Demobilization.  She also asserts that the President of the 
Republic of the Philippines ordered the disbandment of the 
Guerilla Movement effective on October 22, 1945 and that 
because of this order her husband had been released from 
military service, effective on October 23, 1945.    

In determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence, the Board must 
first consider the length and character of the appellant's 
husband's service exclusive of the period of prolonged AWOL. 
38 C.F.R. § 3.12(c)(6)(i).   The appellant's husband had pre-
war service from September 2, 1941 to December 7, 1941, was 
beleaguered from December 8, 1941 to January 11, 1942, and 
had no casualty status from January 12, 1942 to August 14, 
1945.  The appellant submitted affidavits from individuals 
who indicated that they served during combat with her husband 
during World War II.  There is no evidence that, exclusive of 
the period of AWOL from August 15, 1945 to June 30, 1946, the 
appellant's husband's service was not of such quality and 
length that it could be characterized as honest, faithful and 
meritorious and of benefit to the Nation. 38 C.F.R. § 
3.12(c)(6)(i).  Thus, this factor works in her favor in the 
compelling circumstances defense.

The Board must next consider the reasons for going AWOL such 
as family emergencies or obligations, or similar types of 
obligations or duties owed to third parties. 38 C.F.R. § 
3.12(c)(6)(ii).  As noted, the appellant contends that her 
husband's unit was disbanded by the Philippine government.  
An Affidavit of Philippine Personnel shows the appellant's 
husband indicated that during his period of being AWOL he was 
discharged from his guerilla unit and was engaged in farming.  
This shows the appellant's husband indicated at that time 
that he thought he had been discharged from his guerilla 
unit.  There is no other evidence of record regarding the 
reasons for the appellant's husband's AWOL status.  This 
factor also works in favor of a compelling circumstances 
defense.

Finally, with respect to compelling circumstances for going 
AWOL, the Board must consider whether a valid legal defense 
which would have precluded a conviction for being AWOL. 38 
C.F.R. § 3.12(c)(6)(iii).  There were no Court Martial 
Proceedings with respect to the unauthorized absence from 
August 15, 1945 to June 30, 1946.  Thus, there is no evidence 
for or against a valid legal defense.  However, in cases for 
VA benefits where the requisite veteran status is at issue, 
the relevant question is whether qualifying service is shown 
under Title 38 of the United States Code and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, the service Department's decision 
on such matters is conclusive and binding on the VA. 38 
C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In short, regardless of any orders from the 
Philippine government, under 38 C.F.R. § 3.203, a claimant is 
not eligible for VA benefits unless a United States service 
department documents or certifies his or her service.  Soria, 
118 F. 3d at 749.  

In this case, the service department has verified that the 
appellant had been AWOL for 10 months at the time of his 
discharge from the US military and thus the character of his 
service does not allow for VA death benefits for his 
surviving spouse.  The appellant argues that the Philippine 
government ordered that her husband disband, but even if this 
is true, the US government has its own laws regarding 
military service, which are independent of the Philippine 
government.  While the appellant's arguments have been 
considered, the Board does not have to simply accept her 
statements that her husband had compelling circumstances for 
his AWOL status.  See Lane v. Principi, 339 F.3d 1331, 1340 
(Fed. Cir. 2003).  In spite of the appellant's arguments to 
the contrary, the competent evidence of record does not rise 
to the level of compelling circumstances to justify such a 
period of AWOL from August 15, 1945 to June 30, 1946.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim that the 
appellant's bar to benefits should be overturned due to 
compelling circumstances.  

Additionally, as discussed above, the Board finds that the 
appellant's husband's AWOL status precluded performance of 
military duties and constituted willful and persistent 
misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).  The appellant has not contended, nor does the 
evidence show that the appellant's husband was insane when he 
went AWOL.  Thus, consideration of the "insanity" defense 
under 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b) does not 
apply.

Thus, the weight of the evidence does not demonstrate 
"compelling circumstances" or competent evidence that the 
appellant's husband was "insane" during service.  38 
U.S.C.A. §§ 5303(a); 5107; 38 C.F.R. §§ 3.12, 3.102, 3.354.  
Therefore, the statutory and regulatory bars to VA benefits 
are confirmed.  Accordingly, the character of the appellant's 
husband discharge is a bar to her receipt of VA death 
benefits.


ORDER

The character of the appellant's husband's discharge for the 
period of service from September 1941 to June 1946 is 
considered a bar to payment of VA death benefits.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


